District of Columbia
                            Court of Appeals

No. 13-AA-0700

DISTRICT OF COLUMBIA TAXICAB COMMISSION,
                                 Petitioner,

      v.                                                         TAXI-00004-13

SHARANJIT SINGH,
                                             Respondent.

      BEFORE:      McLeese and Thompson, Associate Judges; and Pryor, Senior
                   Judge.

                                    ORDER

       On consideration of the motion filed by the District of Columbia Office of
Administrative Hearings requesting that this court publish its memorandum opinion and
judgment, no opposition having been filed, and it further appearing that the mandate
issued on March 4, 2015, it is

      ORDERED that the Clerk shall recall the mandate issued on March 4, 2015. It is

      FURTHER ORDERED that the motion to publish the memorandum opinion and
judgment is granted, and the Clerk issue the attached opinion forthwith.


                                             PER CURIAM



Copies to:

Richard C. Welch, Esq.                              Jamarle Thomas
1920 L Street, NW – Suite 400                       Paralegal Specialist
Washington, DC 20036                                Office of Administrative Hearings

Rachel Lukens, Esq.                                 Todd S. Kim, Esq.
Supervisory Attorney-Advisor                        Solicitor General – DC
Office of Administrative Hearings